DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.
Claim Rejections - 35 USC § 112
The previously presented 35 USC 112 rejections have been withdrawn due to Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (CN1557550, cited in IDS) in view of Takeshi (US 20020169076 A1).
Regarding claims 1-2, Shi et al teaches an air treatment method, comprising: introducing a gas to a fluidized bed, said gas comprising nitrogen and ammonia ([39]); flowing the gas through the fluidized bed, and introducing particles comprising titanium dioxide to the fluidized bed to form a fluid
mixture of the particles and gas in the fluidized bed; reacting the particles with the gas to form particles comprising titanium dioxide and nitrogen, (Abstract) disposing the particles along an air flow path in
operative communication with a light source (Shi et al, Background Technology section); and activating
the light source and contacting the particles with air to be treated. (Shi et al, Background Technology
section [5]).
Shi et al does not explicitly teach that the gas also comprises additional hydrogen nor that the nitrogen content is 5-50 at. %.
In the same field of endeavor (making titanium dioxide/nitrogen photocatalyst) Takeshi
teaches forming photocatalyst comprising titanium dioxide and nitrogen by heat treating titanium dioxide in a reducing atmosphere (i.e. nitrogen containing gas and hydrogen gas, [59]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Shi et al with Takeshi’s reducing atmosphere because such would achieve a preferred photocatalytic activity (Takeshi, [48]).  Furthermore, the Takeshi’s reducing atmosphere achieves nitrogen incorporation (X) in atomic % of 0<X<13 which overlaps the instantly claimed range of atomic % 5<x<50 and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In regards to claim(s) 6, Shi et al discloses anatase titania (p. 3).
In regards to claim(s) 7, Shi et al does not explicitly disclose particles that are both anatase and rutile from a ratio of 1:99 to 99:1.  Takeshi discloses crystals that are anatase + rutile ([92]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Shi et al with Takeshi’s mixed phase titania because Takeshi teaches such would provide a photocatalytic material (Takeshi, [92]).  Takeshi discloses the entire range of ratios which overlaps the instantly claimed range of 1:99 to 99:1 and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In regards to claim(s) 8, Shi et al teaches a flow velocity of 0.02 to 0.2 m/s (translation p. 5).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al in view of Takeshi and in further view of Burda (US 20060210798 A1).
In regards to claim(s) 5, Shi et al in view of Takeshi does not explicitly disclose the particles diameters are from 100 nm to 50 µm.
Burda pertains to photocatalytic titanium dioxide ([3]) and is therefore in the same field of endeavor as Shi et al and Takeshi.  Burda discloses particles of 0.5 nm to 350 nm ([8]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Shi et al in view of Takeshi using Burda’s titanium dioxide particles because these particles also can be doped and used for photocatalysis (Takeshi, [4]).  Burda discloses 0.5 nm to 350 nm which overlaps the instantly claimed range of 100 nm to 50 µm and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al in view of Takeshi as applied to claim 1 above, and further in view of De Feo (US 4,287,156).
Shi et al in view of Takeshi does not explicitly disclose the method comprising introducing the
gas to an outer chamber of the fluidized bed, flowing the gas to an inner chamber positioned within the
outer chamber, and introducing the particles comprising titanium dioxide to the inner chamber to form
the fluid mixture of the particles and the gas in the inner chamber.
In the same field of endeavor (fluidized bed reactors) De Feo teaches a fluidized bed reactor
with dual shells defining a gaseous fluid inlet feeding gas into the outer shell and then into the reaction
chamber (i.e. comprising introducing the gas to an outer chamber of the fluidized bed, flowing the gas to
an inner chamber positioned within the outer chamber; Abstract; Figs. 1-3 parts 14 and 16, col. 3 lines
30-47) and a reaction zone where particulate solid material is fed (i.e. introducing the particles
comprising titanium dioxide to the inner chamber to form the fluid mixture of the particles and the gas
in the inner chamber; Figs. 1-3 part 50 col. 4 lines 53-68 and col. 5 lines 1-34) De Feo teaches that this
allows the particles to be fluidized while also having a heat exchanger for controlling reaction
temperature in the reaction zone. (col. 6 lines 30-49)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to
modify the method of Shi et al in view of Takeshi by using a fluidized bed reactor with dual shells
defining a gaseous fluid inlet feeding gas into the outer shell and then into the reaction chamber and a
reaction zone where particulate solid material is fed, as taught by De Feo, as this allows the particles to
be fluidized while also having a heat exchanger for controlling reaction temperature in the reaction
zone. (col. 6 lines 30-49)
	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al in view of Takeshi as applied to claim 1 above, and further in view of Alphonse et al (FR 3011819 A1).
Shi et al in view of Takeshi does not explicitly disclose wherein the air to be treated is
onboard an aircraft, and wherein the particles with the air to be treated comprises compressing outside
low pressure air and contacting the compressed air with the particles [claim 10] or the method further
comprising delivering the air that has contacted the particles to a conditioned interior airspace. [claim
11]
In the same field of endeavor (catalytic treatment of air with titanium dioxide) Alphonse et al
teaches treating air on an aircraft with a catalytic coating (Description) comprising titanium dioxide
(Instrumentation and Testing), where a first circuit draws air from outside the aircraft (Description),
compresses the air (Description) and passes the air over a catalytic surface containing titanium dioxide
(Instrumentation and Testing) where conditioned air is flowed into the cabin. (Description) Alphonse et
al teaches that this eliminates ozone within the air flowed into the cabin. (Description)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to
modify the method of Shi et al in view of Takeshi et al by using the titanium dioxide/nitrogen particles to treat air onboard an aircraft, as taught by Alphonse et al, as this eliminates ozone within the air flowed into the cabin. (Description)
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 3-4, prior art does not explicitly disclose, teach or suggest an air treatment method comprising introducing a gas comprising hydrogen and ammonia, or hydrogen, nitrogen and ammonia to a fluidized bed while introducing titania particles, reacting the particles to have 5 to 50 atomic percent nitrogen integrated into the lattice structure.  Shi et al. does not explicitly disclose the instantly claimed gas comprising either of the above nor the instantly claimed doping amount of nitrogen.  Zhou teaches using hydrogen during the nitrogen doping step, however Zhou teaches away from nitrogen being integrated at amounts more than 1.88 at. % N ([96] – “When the concentration of nitrogen exceeds 10,000 ppm by weight, it takes so many of manufacturing time and labor that the composition cannot be considered to be practical.”).  Furthermore, Takeshi (US 20020169076 A1) discloses incorporating nitrogen (0<x<13 atomic %; [48]) into titania, however only discloses gas mixtures of A) ammonia gas; B) nitrogen gas or C) mixture of nitrogen gas and hydrogen gas ([59]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794